                                                                             Clerk of the Superior Court
                                                                             *** Electronically Filed ***
                                                                                  M. Cain, Deputy
                                                                               1/16/2020 10:42:00 AM
                                                                                 Filing ID 11283311




 1

 2
 3

 4

 5
 6 Dennis I. Wilenchik, #005350
   Ross P. Meyer, #028473
   Jordan C. Wolff, #34110
 7 admin@wb-law.com
   Attorneys for Plaintiff John Moon
 8
                  IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
 9
                           IN AND FOR THE COUNTY OF MARICOPA
10
     CHAD LANDAU, et. al.,                           Case No.: CV2018-007262
11
                                                PLAINTIFF MOON’S STATEMENT
12                               Plaintiffs,       OF FACTS IN SUPPORT OF
                                               PARTIAL MOTION FOR SUMMARY
13          vs.                                     JUDGMENT ON BREACH
                                                     OF FIDUCIARY DUTY
14                                                    RE DIEGO POPS, LLC
     RYAN and CAITLIN JOCQUE, husband
15   and wife,
                                                         (Assigned to the
16                               Defendants.       Honorable  Daniel G. Martin)

17
18         Plaintiff, John Moon (hereinafter referred to as “Moon”), present the following facts in
19 support of his Partial Motion for Summary Judgment on Breach of Fiduciary Duty Re Diego Pops,

20 LLC.
21         1.     Diego Pops, LLC, is an Arizona limited liability company (“Diego Pops”) that was
22 formed on December 18, 2013 and owned by BKN Investments, LLC (“BKN Investments”). See

23 Articles of Organization filed with the Arizona Corporation Commission on December 18, 2013,
24 a true and correct copy is attached hereto as Exhibit 1.

25         2.     Jocque was a Manager of Diego Pops. See Exhibit 1.
  Case 2:20-ap-00169-DPC       Doc 26-1 Filed 09/21/20 Entered 09/21/20 13:28:47           Desc
26                             Statement of Facts Page 1 of 5
 1          3.       On March 1, 2014, Diego Pops’ Members and Managers executed an Operating
 2 Agreement (“Operating Agreement”). See March 1, 2014 Operating Agreement, a true and correct

 3 copy is attached hereto as Exhibit 2.

 4          4.       As of March 1, 2014, the Managers of Diego Pops were Ryan Jocque (“Defendant”)
 5 and Chad Landau (“Landau”). See Exhibit 2, at 4 (§ 2.30).

 6          5.       The sole Member was BKN Investments. See Exhibit A to Exhibit 2, at 43.
 7          6.       Under Section 4.5.1 of the Operating Agreement “distributions of Cash Flow shall
 8 be made quarterly (or more often as the Managers shall determine), to the Members, pro rata in

 9 accordance with their respective Percentage Interests.” See Exhibit 2, at 11 (§ 4.5.1).

10              7.   On October 21, 2014 Moon invested $315,000 into Diego Pops in return for a thirty-
11 five (35%) percent membership interest. See JP Morgan Chase, N.A. Bank Statement for Diego

12 Pops’ Account Ending in 3293 for the period beginning October 1, 2014 and ending October 31,

13 2014, a true and correct copy is attached hereto as Exhibit 3; see also Email from Brooks Holcomb
14 to Norma Dinh, dated March 2, 2016, a true and correct copy attached is hereto as Exhibit 4; see

15 also Diego Pops’ K-1 for the Tax Year 2014 Relating to Moon, a true and correct copy is attached

16 hereto as Exhibit 5.

17              8.   Diego Pops’ attorney, Brooks Holcomb, confirmed this investment in email dated
18 March 2, 2016. Exhibit 4, see also Defendants’ Initial Disclosure Statement, page 27, attached

19 hereto as Exhibit 12 (stating “Mr. Holcomb has been involved with the various Business Entities

20 at all relevant to this dispute, including as general counsel.” Business Entities is defined on page

21 3 and 4 of the Initial Disclosure Statement, which includes Diego Pops, LLC.); see also Exhibit

22 1 (Brooks Holcomb signed the Articles of Organization for Diego Pops on behalf of the statutory

23 agent, which is the “law firm of Brooks J. Holcomb, PLLC, an Arizona limited liability company

24 . . . .”).

25
  Case 2:20-ap-00169-DPC          Doc 26-1 Filed 09/21/20 Entered 09/21/20 13:28:47          Desc
26                                Statement of Facts 2 Page 2 of 5
 1         9.     Diego Pops provided Moon a 2014 Tax Return, which stated that he held a thirty-
 2 five (35%) percent membership interest in 2014 for a capital contribution of $315,000. Exhibit 5.

 3         10.    In late 2016 to early 2017, Moon and Defendant began discussing a potential buyout
 4 of Moon’s interest in Diego Pops. See Declaration of John Moon, dated December 16, 2019,

 5 attached hereto as Exhibit 6, ¶ 4.

 6         11.    On February 15, 2017, Jocque emailed Landau and told him to have Moon agree to
 7 the terms presented, which were an immediate buyout of Moon’s Diego Pops equity at the
 8 “original price invested.” See Email from Jocque to Landau dated February 15, 2017, attached

 9 hereto as Exhibit 7.

10         12.    Moon and Jocque negotiated the terms of Moon’s buyout and entered into a
11 Membership Interest Purchase Agreement with Defendant for the sale of his thirty-five (35%)

12 percent membership interest for $332,500 (hereinafter referred to as “Agreement”). See

13 Membership Interest Purchase Agreement, dated March 15, 2017, a true and correct copy is
14 attached hereto as Exhibit 8; see also Exhibit 6, ¶ 5.

15         13.    The Agreement was not executed until March 20, 2017. Exhibit 8, at 2.
16         14.    During the time Moon was a member of Diego Pops, he never received a
17 distribution. See Exhibit 6, at ¶ 6.

18         15.    On or around February 21, 2017, Diego Pops issued a distribution to some members.
19 See Declaration of Chad Landau, dated December 3, 2019, attached hereto as Exhibit 9, ¶ 4.

20         16.    Moon did not receive a distribution from Diego Pops on or around February 21,
21 2017. Exhibit 6, ¶ 7.

22         17.    The February Distributions were voided at Jocque’s direction. Exhibit 9, ¶ 5.
23         18.    On March 21, 2017, Diego Pops issued Jocque a distribution in the amount of
24 $70,000. See JP Morgan Chase, N.A. Bank Statement for Diego Pops’ Account Ending in 3293

25
  Case 2:20-ap-00169-DPC        Doc 26-1 Filed 09/21/20 Entered 09/21/20 13:28:47         Desc
26                              Statement of Facts 3 Page 3 of 5
 1 for the period beginning March 1, 2017 and ending March 31, 2017 with copy of Check Number

 2 2857 dated March 21, 2017, a true and correct copy is attached hereto as Exhibit 10.

 3         19.    Jocque did not disclose to Moon that distributions were issued and then voided on
 4 or around February 21, 2017. Exhibit 6, at ¶ 8.

 5         20.    Jocque did not disclose that Diego Pops would be issuing distributions to members
 6 immediately after Moon’s membership interest was purchased. See Exhibit 6, at ¶ 9.

 7         21.    Jocque took steps acting as a Member and Manager, by filing insurance documents
 8 with Liberty Mutual. See Liberty Mutual Insurance Report dated November 30, 2015, a true and

 9 correct copy is attached hereto as Exhibit 11.

10         22.    Had Moon known that Diego Pops planned to issue distribution checks, he would
11 not have sold his membership interest in Diego Pops, because he would have received a significant

12 distribution. See Exhibit 6, at ¶ 10.

13         23.    Had Moon known that Diego Pops was successful enough to issue distributions,
14 Moon would have held onto his membership interest, taken distributions, and then decided to sell

15 or hold onto his membership interest as he would have understood Diego Pops had become a

16 substantially profitable business. See Exhibit 6, at ¶ 11.

17         RESPECTFULLY SUBMITTED this 16th day of January, 2020.
18                                            WILENCHIK & BARTNESS, P.C.
19
                                               /s/ Ross P. Meyer
20                                            Dennis I. Wilenchik, Esq.
                                              Ross P. Meyer, Esq.
21                                            Jordan C. Wolff, Esq.
                                              The Wilenchik & Bartness Building
22                                            2810 North Third Street
                                              Phoenix, Arizona 85004
23                                            admin@wb-law.com
                                              Attorneys for Plaintiff John Moon
24

25
  Case 2:20-ap-00169-DPC        Doc 26-1 Filed 09/21/20 Entered 09/21/20 13:28:47         Desc
26                              Statement of Facts 4 Page 4 of 5
 1 ELECTRONICALLY filed January 16, 2020,
   via AZTurboCourt.com
 2
   COPY electronically transmitted by the Clerk of
 3 the Court via AZTurboCourt.com
   to the Daniel G. Martin
 4

 5 COPIES electronically served January
   16, 2020, using AZTurboCourt.com, to:
 6
   William G. Klain, Esq.
 7 Michelle H. Swann, Esq.
   LANG & KLAIN, P.C.
 8
   6730 N. Scottsdale Road, Suite 101
 9 Scottsdale, Arizona 85253-4408
   wklain@lang-klain.com
10 MSwann@lang-klain.com
   filing@lang-klain.com
11 Attorneys for Defendants

12
     Robert T. Mills, Esq.
13   Sean A. Woods, Esq.
     Mills + Woods, PLLC
14   5055 North 12th Street, Suite 101
     Phoenix, Arizona 85014
15   docket@millsandwoods.com
16   Attorneys for Plaintiff D2W, LLC

17 COPY emailed on January 16, 2020, to:

18 Chad Landau, for himself
   and for Karen Doris, LLC
19 1412 Copper Trace

20 Cleveland Heights, Ohio 44118
   Chad.m.landau@gmail.com
21
    /s/ Christine M. Ferreira
22

23

24

25
  Case 2:20-ap-00169-DPC        Doc 26-1 Filed 09/21/20 Entered 09/21/20 13:28:47   Desc
26                              Statement of Facts 5 Page 5 of 5
